DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, a diode, claims 1-13, and 15-20  in the reply filed on July 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021, and November 12, 2020 were considered by the examiner. On the IDS filed April 6, 2021, Applicant included the EPO search report for EPO App. No. 20206833.4. Applicant did not file all of the references cited in the EPO search report. It appears that Applicant only filed two of the six references. Examiner reminds Applicant of their duty to disclose, and their duty of candor. MPEP 1.56. See also MPEP 2001.06(a). 


Drawing Objections
The drawings are objected to because:
On page 26 at ¶ 2, Applicant directs the reader to element numbers, but does not direct the reader to which figure the element numbers cover. Applicant needs to include a figure number.
In figure 9, Element 103 is not discussed with the rest of figure 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11,
Claim 11 fails to further limit claim 1 as it does not further limit the structure of claim 1 because it adds no new structure to the claim.
Regarding claim 16,
Claim 16 fails to further limit claim 1 as it does not further limit the structure of claim 1 because it adds no new structure to the claim.
Regarding claim 15,
Claim 15 fails to further limit claim 1 as it does not further limit the structure of claim 1 because it adds no new structure to the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, and 16- is/are rejected under 35 U.S.C. 103 as being unpatentable over Flosfia Inc. (EP 3190608 A1) (“Flosfia”), in view of Huang et al., "High Aspect ration beta-Ga2O3 Fin Arrays with low-interface charge density by inverse metal-assisted chemical etching", ACS Nano 2019, 13, 8784-8792, published June 17, 2019 (“Huang”), in view of https://compoundsemiconductor.net/article/106964/Unleashing_The_Promise_Of_Gallium_Oxide, "Unleashing the promise of gallium oxide", April 18, 2019 (“Compound Semiconductor”).
	Regarding claims 1, 16 Flosfia teaches at least in figure 10:
	a crystalline oxide semiconductor layer (101a-b); and 
at least one electrode electrically (105a or 105b) connected to the crystalline oxide semiconductor layer (101b), 
wherein the crystalline oxide semiconductor layer (101b) comprises at least one trench (102) in the crystalline oxide semiconductor layer (101a-b) at a side of a first surface of the crystalline oxide semiconductor layer (where 101a and 102 are coplanar), 
wherein the trench comprises a bottom (bottom of 102), a side (side of 102), and at least one arc portion (described below), and 
wherein the at least one arc portion is positioned between the bottom and the side (the angle between the bottom and side), and 
an angle between the side of the trench and the first surface of the crystalline oxide semiconductor layer is 90° or more (the angle shown in figure 10 is 90° between the side surface and bottom surface of 102)

Flosfia does not teach:
The at least one arc portion with a radius of curvature that is in a range of 100 nm to 500 nm.

As Examiner understands the radius of curvature it is the result of etching the Ga2O3. Applicant states that the issue of the prior art, and etching Ga2O3 is the bottom of the trench becomes wider than the top of the trench as shown in Examiner’s figure 1 below. It appears that Applicant’s improvement in the art is they can make trenches wider on top and narrower on the bottom. See Applicant’s figure 2. This inventive feature was previously shown by Huang. See Examiner’s figure 2 below. What one can see in at least Huang figure 2(a) is that the trench through Ga2O3 is wider on top than on the bottom. Further, looking at figure 1, we can see that at least figures 1(c), and (h) show an image similar to Applicant’s figure 7-8. Thus, while the prior art does not explicitly teach the radius of curvature the prior art teaches etching Ga2O3 to form trenches which are narrower on the bottom of the trench than the top, and are wider on the bottom of the trench than the top. 
Further, Huang teaches, from figure 1, that the shape, i.e. curvature, of the bottom of the trench is a result effective variable based upon how wide, or the ratio, of the trench depth to trench width. Therefore, the limitation… the at least one arc portion with a radius of curvature that is in a range of 100 nm to 500 nm… appears to be a matter of choice for one of ordinary skill in the art based upon how wide and deep they want the trench to be. As such it would have been obvious to one of ordinary skill in the art when making the device of Flosfia to utilize known trench etching techniques to form a trench with the required radius of curvature based upon the width and depth of trench one of ordinary skill in the art using routine skill in the art decided to make.

    PNG
    media_image1.png
    815
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    519
    media_image2.png
    Greyscale


	Regarding claim 2, 
wherein the angle between the side of the trench and the first surface of the crystalline oxide semiconductor layer is 150° or less (As stated in claim 1, and shown in all the prior art, the angel is 90 degrees in Flosfia and in Compound Semiconductor, and in Huang based upon figure 1(i) the angle can be around 110 degrees.)
	Regarding claim 3, Compound Semiconductor teaches:
wherein the trench has a width that becomes narrower toward the bottom of the trench (figure 1 and figure 2(a)).
	Regarding claim 4, Compound Semiconductor teaches:
wherein the side of the trench is tapered (figure 1 and figure 2(a)).
	Regarding claim 5, 
Claim 5 is obvious based upon the analysis of claim 1 and claim 2 above.
	Regarding claims 6-7, Flosfia teaches:
	The crystalline oxide semiconductor layer (101a-b) comprises gallium and has a corundum structure (abstract).
	Regarding claims 8, and 10, Flosfia teaches:
	wherein the crystalline oxide semiconductor layer comprises two or more trenches (figures 3, and 11, where there are plurality of trenches; It would have been obvious to one of ordinary skill in the art to make a plurality of devices shown in figure 10 on a wafer (the crystalline oxide semiconductor layer) as it would be fiscally impractical to make a single device shown in figure 10 on a wafer).
	Regarding claim 9,
	Based upon the analysis of claim 1 above, and Huang figure 1, it would have been obvious to one of ordinary skill in the art to make the width of the trench 2µm or less. This is because the width of the trench is a design variable that one of ordinary skill in the art would take into account when making the device of Flosfia in order to create a diode with the designed for specifications.
Regarding claim 11,
The device of Flosfia takes power to function therefore it is a power device. The device is also made out of the same material as described by Applicant therefore, if Applicant’s device is a power device so to is the prior arts device.
Regarding claim 12,
The device of Flosfia shown in at least figure 10 is a vertical device.
Regarding claim 13,
Figure 10 of Flosfia is a diode.
Regarding claim 15,
See figure 10 of Flosfia.
Regarding claim 17,
The only patentable distinction between claims 1 and 17 is claim 17 claims two electrodes. Figure 10 of Flosfia shows two electrodes. Therefore, the prior art teaches this claim for the same reasons stated in claim 1, and the fact that figure 10 shows two electrodes.
Regarding claim 18,
Figure 10 of Flosfia shows the two electrodes 105a and 105b in the claimed arrangement to 101a-b.
Regarding claim 19,
a barrier height adjustment region (102) arranged in the at least one trench (102).
Regarding claim 20,
Figure 10 of Flosfia shows two 102 regions in trenches occupied by 102, and they are connected together by both 101a, 105a, and electrically.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822